Citation Nr: 0618163	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-26 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease secondary to service-connected post traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1963 to 
March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied service 
connection for hypertensive vascular disease secondary to 
service-connected post traumatic stress disorder (PTSD).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Initially the Board notes that the veteran's file contains no 
evidence showing hypertensive vascular disease before, 
during, or immediately after service.  The record indicates 
that the veteran was not diagnosed with hypertension until 
many years after separation from service.  Regardless, the 
record indicates that the veteran has been diagnosed as 
having service-connected PTSD.  The veteran has also been 
diagnosed with hypertension and an irregular heart beat.  The 
record also reveals that several of the veteran's doctors 
opined that the veteran's PTSD contributed to his 
hypertension in letters submitted in support of veteran's 
claim in April and May 2003.  The Board notes that these 
letters are general in nature.  In a claim for service 
connection for cardiovascular disease due to PTSD, a medical 
opinion should, at a minimum, discuss known risk factors for 
development of the cardiovascular disorder, what role those 
factors play in the veteran's case, and explain why he or she 
considers PTSD to be at least as likely as not the cause of 
the veteran's cardiovascular disease. See VBA Fast Letter 01-
05.  However, these opinions are sufficient to warrant 
further development, including a thorough examination.

Accordingly, this matter is remanded for the following:

1.  The veteran should be afforded a VA 
cardiovascular examination to ascertain 
whether he has hypertension, and if so, 
whether it is at least as likely as not 
that such disorder is related to 
service-connected psychiatric 
symptomatology.  The veteran's claims 
folder must be available to, and 
reviewed by, the examiner in 
conjunction with the examination.  

If hypertension is found to have been 
caused or exacerbated by PTSD, the 
examiner should identify, to the extent 
possible, the extent to which the 
hypertension was impacted by the PTSD 
symptomatology.  The examiner must 
discuss the known risk factors for 
hypertension, what role they play in 
the veteran's case, and why his PTSD at 
least as likely as not caused or 
aggravated his hypertension.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The RO should then readjudicate the 
claim, with consideration as to whether 
the veteran's hypertension was secondary 
to (either caused by or aggravated by) 
his PTSD symptomatology.  If the claim 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.   
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



